DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SPECIES 1 (Fig 1-4, claims 1-7 & 12-17) in the reply filed on 07/05/2022 is acknowledged.
Claims 8-11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Claim Objections
Claims 1-7 & 12-17 are objected to because of the following informalities:  
Claim 1 Line 26-27 states in part: “said fan baffle comprising a motor shell aperture adapted to form a seal with a shell” should be changed to state: --said fan baffle comprising a motor shell aperture, said fan baffle is adapted to form a seal with a shell--.
Claim 12 Line 1 states: “the exterior of said blower casing”, should be changed to state: --[[the]] an exterior of said blower casing--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15: Line 1-2 states: “wherein said impeller casing is contained within said motor cavity.” It is unclear the exact limitations the applicant is introducing here, as the claim does not make sense when read in combination with the limitations of claim 1. Specifically in claim 1 Line 16-20 requires “a blower baffle between said motor cavity and said impeller cavity forming a barrier between said motor cavity and said impeller cavity, said blower baffle comprising an arbor hole adapted to admit an arbor of said electric motor from said motor cavity into said impeller cavity wherein said arbor connects said electric motor to said impeller;”. In other words the blower baffle forms a barrier between the impeller cavity in the impeller casing and the motor cavity that claim 15 then requires the impeller casing to be contained within. From the description at ¶0091 (i.e. top of page 16 of the SPEC), it appears that applicant intends to claim that the impeller casing is contained within the electric motor casing 1148. For the purpose of examination, the limitations in question will be read as: -- wherein said impeller casing is contained within said electric motor casing 
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 16 states that "the blower casing of claim 1 further comprises: said impeller; said electric motor; and said cooling fan", however these limitations are already recited in independent claim 1. Thus claim 16 fails to further limit the claim (claim 1) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0263702 (AAPA) in view of King USPN 4762472.

    PNG
    media_image1.png
    838
    969
    media_image1.png
    Greyscale
 Annotated Figure 5 of the AAPA (Attached Figure 1)

Regarding Claim 1: The AAPA discloses the limitations: A blower casing (the blower casing is defined by the sum of its parts) adapted to house, in an outdoor environment 562, an impeller 532, an electric motor 504 adapted to drive said impeller, and a cooling fan (546, ¶0008) adapted to cool said electric motor (as seen in Fig 5 cooling fan 546 moves air through the motor to cool it, ¶0010), said blower casing comprising: a) an impeller casing (534, the impeller casing is defined by the sum of its parts), said impeller casing comprising: i) a blower inlet (see Annotated Figure 5 of the AAPA (Attached Figure 1) above) adapted to feed contaminated air 524 into said impeller (as seen in Figure 5, ¶0009); ii) an impeller cover 535 defining an impeller cavity 536 adapted to house said impeller (as seen in Figure 5, ¶0008); and  iii) a blower outlet (see Annotated Figure 5 of the AAPA (Attached Figure 1) above)  adapted to exhaust said contaminated air to said outdoor environment (as seen in Figure 5, ¶0009); b) an electric motor casing (electric motor casing = 506), said electric motor casing comprising: i) a motor cover (i.e. motor cover portion; see Annotated Figure 5 of the AAPA (Attached Figure 1) above) defining a motor cavity (Attached Figure 1, i.e. space inside the motor cover where armature 558 is located) adapted to house said electric motor (as seen in Figure 5, Attached Figure 1, the motor cover houses the armature 558 of the motor); ii) an air inlet 543 adapted to convey cooling air into said motor cavity (as seen in Figure 5); and  c) a blower baffle (see Annotated Figure 5 of the AAPA (Attached Figure 1) above) between said motor cavity and said impeller cavity (Attached Figure 1) forming a barrier between said motor cavity and said impeller cavity (as seen in Figure 5 it does; it is noted that the prior art Figure 5 addresses this limitation within the same confines as element 1152 in Figure 11 of the instant application), said blower baffle comprising an arbor hole 557 adapted to admit an arbor 556 of said electric motor from said motor cavity into said impeller cavity (as seen in Figure 5, ¶0008) wherein said arbor connects said electric motor to said impeller (see ¶0008 of US 2020/0263702); d) a cooling fan casing (the cooling fan casing is defined by the sum of its parts), said cooling fan casing comprising:   i) a cooling fan cover (Attached Figure 1) defining a cooling fan cavity (Attached Figure 1) adapted to house said cooling fan (as seen in Attached Figure 1 cooling fan 546 is located in the cooling fan cavity); and ii) a downward facing cooling air outlet (Attached Figure 1) adapted to convey warmed cooling air from said cooling fan cavity (Attached Figure 1, ¶0010); and   a shell of said electric motor 542 such that said cooling air will pass from said motor cavity, through said motor, and into said cooling fan cavity (as seen in Figure 5) wherein:  f) said cooling fan casing, said electric motor casing and said impeller casing are joined together to form a weather tight seal (the claimed elements are connected to one another to keep out weather from reaching the motor, additionally the claimed elements are contained within weather tight enclosure 506 (i.e. electric motor casing 506)). The AAPA is silent regarding the limitations: a downward facing cooling air inlet adapted to convey cooling air from said outdoor environment; no cooling air inlet that faces upwards; a cooling air outlet adapted to convey warmed cooling air to said outdoor environment; and a fan baffle between said motor cavity and said cooling fan cavity, said fan baffle comprising a motor shell aperture adapted to form a seal with a shell of said electric motor. 

    PNG
    media_image2.png
    831
    1067
    media_image2.png
    Greyscale
 Annotated Figure 5 of King USPN 4762472 (Attached Figure 2)

However  King USPN 4762472 does disclose the limitations: an outdoor environment (area surrounding structure illustrated in Figure 5, Column 2 Line 48-55) a motor cavity (see Annotated Figure 5 of King USPN 4762472 (Attached Figure 2) above); a cooling cavity (Attached Figure 2); an electric motor casing (57,62) the electric motor casing comprising: the motor cavity (Attached Figure 2), a downward facing cooling air inlet (Attached Figure 2) adapted to convey cooling air 60 from said outdoor environment into said motor cavity (Attached Figure 2) and no cooling air inlet that faces upwards (as seen in Figure 5 the cooling air inlet does not face upwards, element 70 covers the air inlet from above) a baffle (51,52) between said motor cavity and said cooling cavity (as seen in Attached Figure 2 the structure of the baffle is located between the motor cavity and the cooling cavity), said baffle (51,52) comprising a motor shell aperture (i.e. opening in element 52 which motor 69 passes through in Figure 5), the baffle (51,52) is adapted to form a seal with a shell of said electric motor (elements 51,52 extend about motor shell 53 of the motor and engage sealably with elements 55 and 56 to define chamber 75, Column 5 Line 16-42, Column 3 Line 19-20, thus elements 51,52 form a seal with the motor shell 53, element 55, and element 56 to define chamber 75). Additionally, it is noted that when electric motor casing 506 is modified with the air outlet 58 of King the downward facing cooling air outlet of the AAPA would be capable of (i.e. adapted to) convey the warmed cooling air to said outdoor environment via the downward facing air outlet 58 of King.
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor casing 506 of the AAPA with the electric motor casing (70,62,57) having a downward facing cooling air inlet (Attached Figure 2), opening 71, downward facing cooling air outlet 58, and baffle 51,52 which seals around motor shell 53 of King USPN 4762472 in order to cool the electric motor with air from the outside environment whereby the air intake are concealed from rain water when utilized outdoors, and discharge air through the base wall so that the discharged air is directed away from the air inlet (Column 2 Line 36-55).
Regarding Claim 3: the AAPA does disclose the limitations: wherein: a) said blower outlet is vertical (as seen in Attached Figure 1, the blower outlet is vertical); b) said blower outlet comprises a bottom (Attached Figure 1); and c) said bottom of said blower outlet (Attached Figure 1) comprises an outlet condensate tap (Attached Figure 1, ¶0009).
Regarding Claim 4: the AAPA does disclose the limitations: wherein: a) said impeller casing comprises a bottom (Attached Figure 1); and b) said bottom of said impeller casing(Attached Figure 1)  comprise an impeller condensate tap (Attached Figure 1, ¶0009).
Regarding Claim 7: the AAPA does disclose the limitations: wherein said blower baffle (Attached Figure 1) comprises one or more motor mounts 548 adapted to mount said electric motor thereupon (¶0008) and wherein each of said motor mounts comprises a standoff from said blower baffle (Attached Figure 1, ¶0008).
Regarding Claim 13: the AAPA as modified by King USPN 4762472 discloses the claimed invention except for “wherein said blower baffle and said electric motor casing are a unitary piece”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to --form the blower baffle and the electric motor casing in a single piece--, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claim 14: the AAPA as modified by King USPN 4762472 discloses the claimed invention except for “wherein said cooling fan casing and said electric motor casing form a unitary piece”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to --form the cooling fan casing and the electric motor casing in a single piece--, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claim 15: the AAPA does disclose the limitations: wherein said impeller casing (the impeller casing is defined by the sum of its parts) is contained within said electric motor casing (electric motor casing 506 contains the blower inlet (Attached Figure 1), impeller cover 535, and the blower outlet (Attached Figure 1)).
Regarding Claim 16: the AAPA does disclose the limitations: which further comprises: a) said impeller 532; b) said electric motor 504; and c) said cooling fan 546.
Regarding Claim 17: the AAPA does disclose the limitations: wherein said impeller is a centrifugal impeller (¶0007).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0263702 (AAPA) in view of King USPN 4762472 as applied to claim 1 above, and further in view of Tilley US 2008/0196723.
Regarding Claim 2: US 2020/0263702 (AAPA) as modified by King USPN 4762472 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. The AAPA as modified by King USPN 4762472 does not disclose the limitations: (the downward facing cooling air inlet comprises) an air filter. 

    PNG
    media_image3.png
    1004
    1050
    media_image3.png
    Greyscale
 Annotated Figure of Tilley US 2008/0196723 (Attached Figure 3)
However Tilley US 2008/0196723 does disclose the limitations: an air inlet (see Annotated Figure of Tilley US 2008/0196723 (Attached Figure 3) above), wherein said air inlet comprises an air filter (30, ¶0022). 
Hence it would have been obvious to one of ordinary skill in the art to modify the downward facing cooling air inlet (Attached Figure 2) of King USPN 4762472 with the air filter 30 as taught by Tilley US 2008/0196723 in order to remove contaminates from the air with the filter, before the air reaches the blower assembly (¶0022).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0263702 (AAPA) in view of King USPN 4762472 as applied to claim 1 above, and further in view of Scheidel USPN 4252502 and Hustvedt US 2017/0030363.

    PNG
    media_image4.png
    833
    874
    media_image4.png
    Greyscale
 Annotated Figure 5 of the AAPA (Attached Figure 4)
Regarding Claim 5: The AAPA discloses the limitations: a portion of the blower inlet (see Annotated Figure 5 of the AAPA (Attached Figure 4) above), the portion of the blower inlet having an internal surface (Attached Figure 4). The AAPA is silent regarding the limitations: a tapered internal diameter; and said tapered internal diameter has a taper angle of about 10 degrees. 
However Scheidel USPN 4252502 does disclose the limitations: a blower inlet (21, Column 2 Line 54-60); the blower inlet having a tapered internal diameter (i.e. diameter generally indicated by element 22 in Figure 2, Column 2 Line 54-60; it is noted that the prior art of Scheidel addresses the tapered internal diameter limitation within the same confines as the instant application). 
Hence it would have been obvious to one of ordinary skill in the art to modify the portion of the blower inlet (Attached Figure 4) of the AAPA with the funnel shaped portion 21 which forms the air inlet 22 as taught by Scheidel USPN 4252502 in order to use a construction of the air inlet which is known to direct the air towards the center of the impeller wheel.
Further Regarding Claim 5: At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- size an angle of the tapered internal diameter to be about 10 degrees”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Especially since it is known in the art to adjust the angles sizes and shapes of component parts (e.g. a taper angle of the inlet) to meet requirements of specific fans as taught by Hustvedt (¶0039).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0263702 (AAPA) in view of King USPN 4762472 as applied to claim 1 above, and further in view of De Filippis US 2006/0022529.
Regarding Claim 6: the AAPA as modified by King USPN 4762472 discloses the claimed invention except for “wherein said impeller casing, said electric motor casing and said cooling fan casing are made of cast aluminum or an alloy thereof”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the impeller casing, the electric motor casing, and the cooling fan casing from cast aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Especially since cast aluminum is known to provide efficient heat dissipation when used for housing parts as taught by DeFillippis (¶0022).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0263702 (AAPA) in view of King USPN 4762472 as applied to claim 1 above, and further in view of Johnson USPN 3285333.
Regarding Claim 12: The AAPA discloses the limitations: an exterior of said blower casing (exterior = outer surface of electric motor casing 506 in Figure 5). The AAPA is silent regarding the limitations: the exterior is treated with a coating that is reflective of heat absorption. 
However Johnson USPN 3285333 does disclose the limitations: an exterior (surface 26 in Figure 2), wherein the exterior is treated with a coating that is reflective of heat adsorption (coating 32 of polished silver or other reflective material having a low absorptivity over the entire thermal energy radiation spectrum Column 4 Line 62-74). 
Hence it would have been obvious to one of ordinary skill in the art to modify the outer surface of electric motor casing 506 of the AAPA with the coating 32 of polished silver or other reflective material having a low absorptivity over the entire thermal energy radiation spectrum of Johnson USPN 3285333 in order to reflect solar radiation away from the coated surfaces (Column 6 Line 57-67).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malfa US 2014/0186174 - teaches a tapered inlet for a compressor.
Lowell USPN 3199774 - teaches a seal between a motor and housing where cooling air from an environment different than the environment surrounding the housing enters the housing to cool the motor.
Weaver USPN 6527005 - condensate bypass arrangement.
Barr US 2013/0101404 - teaches blower inside an enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/   Supervisory Patent Examiner, Art Unit 3746